Citation Nr: 1623697	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence to reopen a previously denied claim for service connection for asthma has been received.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 1973 to February 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO denied the Veteran's petition to reopen his service connection claim for asthma.  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2009.

In his April 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In a January 2013 statement, the Veteran's representative relayed that the Veteran preferred to have a Board videoconference hearing instead.  The requested hearing was held in March 2013 before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claims file.  

In May 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a September 2013 supplemental SOC (SSOC)). 

As for the matter of representation, the Board notes (as noted in the prior remand) that the Veteran was previously represented by Disabled American Veterans with respect to the matter on appeal.  However, in April 2014, the Veteran filed a properly executed power of attorney in favor of the North Carolina Division of Veterans Services.  The Board recognizes the change in representative.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the Virtual VA file reveals the March 2013 hearing transcript.
In May 2015, the AOJ associated additional evidence with the electronic claims file (in VBMS), and in April 2016, the Veteran submitted a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.
 
2.  Most recently, in a November 2005 rating decision, the RO denied the petition to reopen the claim for service connection for asthma.  Although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.
 
3.  No new evidence associated with the claims file since the November 2005 rating decision, when considered alone or together with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for asthma, or raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision in which the RO continued to deny service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  As evidence received since the RO's November 2005 rating action is not new and material, the requirements for reopening the claim for service connection for asthma are not met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a December 2006 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his petition to reopen his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, and June 1974 and March 1995 VA examination reports.  Also of record and considered in connection with the claim is the transcript of the Veteran's  hearing on appeal, along with various written statements from the Veteran and his representative.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As noted, the Veteran was afforded the opportunity to provide testimony during a March 2013 Board hearing on his petition to reopen his claim for service connection for asthma.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the hearing, the issue was identified, and testimony was elicited regarding the Veteran's symptoms, treatment, and his belief as to a relationship between his asthma and service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the submission of any specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless, inasmuch as, following the hearing, additional development of the claim was ordered, and additional evidence received.  

Pursuant to the Board's May 2013 remand, in June 2013, the AOJ associated additional VA treatment records from West LA and Ashville VA Medical Centers (VAMCs) with the claims file, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to the claims on appeal that were not currently of record.  No additional post service treatment providers were identified.  However, in response to information provided by the Veteran, also in July 2013, the AOJ associated the Veteran's military personnel records with the claims file.  Thereafter, the AOJ again adjudicated the claim in the  September 2013 SSOC,   

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives , to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

As a final point, the Board notes that the Veteran requested a VA examination to determine whether the Veteran's pre-existing asthma was aggravated by his active service.  However, the duty to obtain an examination under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).  However, as new and material evidence to reopen the claim has not been received, as discussed below, there is no requirement to obtain an examination to address the aggravation question.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Request to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for asthma was initially denied in August 1974 on the basis that the evidence showed that asthma pre-existed service and was not aggravated beyond the natural progression of the disease as a result of military service.  The Veteran was notified of this decision but did not initiate an appeal.  Subsequently, the Veteran made several unsuccessful attempts to reopen his claim, and the RO most recently denied his petition to reopen his claim in November 2005.  

At that time of the November 2005 decision, the evidence of record primarily consisted of the Veteran's service treatment records (STRs), to include the Medical Board discharge findings that the Veteran was medically discharged because of asthma, which was deemed to pre-exist service but was not aggravated by service, as well as numerous treatment records for asthma while in service.  Also of record were VA and private treatment records showing continuous medical treatment for asthma, and VA examinations in 1974 and 1995, which noted only that asthma pre-existed service; no of these records included any comment or opinion as to the etiology of asthma.

In the November 2005 decision, the RO determined that the Veteran did not provide new and material evidence showing that his pre-existing asthma was aggravated by, or otherwise linked or related to, his military service.  Although notified of the November 2005 denial in a November 2005 letter, the Veteran did not initiate an appeal as to that issue.  

Moreover, no new and material evidence pertinent to the issue of entitlement to service connection for asthma was received within the one-year appeal period from the date of the notice of the denial.  See 38 C.F.R. § 3.156(b).   However, in August 2009, the Veteran indicated that he believed that some of his medical records were missing from his STRs, and that they might be located with his "201 personnel files."  In July 2013, the RO associated with the claims file the Veteran's military personnel file (which does not include any medical records).  In August 2014, the Veteran submitted two pages of service medical records, which reflected diagnoses of asthma and upper respiratory infection. 

Under the provisions of 38 C.F.R. § 3.156(c), any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, the Veteran's military personnel records are not  official service department records.  The personnel files do not contain any medical records whatsoever, and with the exception of the Application for Discharge Under Provisions of Chapter 9, AFM 35-4 (which is also included in the Veteran's STRs and was therefore considered at the time of the November 2005 decision), none of the documents refer to his asthma. Moreover, the two pages of his STRs that the Veteran submitted, while relevant, fall under the exception of 38 C.F.R. § 3.156(c)(2) because VA could not have obtained the records when it initially decided the claim.  Here, VA obtained the Veteran's STRs prior to deciding the claim and had no reason to believe there were missing records.  It was not until August 2009 that the Veteran contended that there were missing pages from his STRs, and furnished the records, himself.

Under these circumstances, the Board finds that the November 2005 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed his current claim to reopen his previously denied claim for service connection for asthma in November 2007.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the November 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the November 2005 rating decision includes VA and private treatment records, which show continuous treatment and diagnosis for asthma; the military personnel records obtained in July 2013, which include a duplicate Application for Discharge; and the additional service treatment records submitted by the Veteran in June 2014,which reflect  diagnoses of asthma in November 1973 and an upper respiratory infection in January 1974.

Also received are various written statements by the Veteran and his representative, as well as the transcript of the Veteran's March 2013 Board hearing, during which the Veteran testified  that he had an acute asthma attack one to two years prior to service, and that he did not have any respiratory problems until after boot camp, when he was stationed in Denver, Colorado at Lowry Air Force Base (AFB).  He stated that he first began having respiratory problems four to five weeks after he arrived and that he continued to have problems after he was transferred to Lackland AFB in San Antonio, Texas.  He contended that he needed injections twice a week, and that he continued to have respiratory problems after his discharge.  

The Board finds that the above-cited evidence is either duplicative or cumulative of the evidence previously of record, or, if new, is either not relevant to the matter at issue in this appeal, or does not provide a reasonable possibility of substantiating the claim. 

As for the objective evidence received, the additionally received  VA and private treatment records, while new, are not material because they include no medical opinion or even comment as to the etiology of the Veteran's asthma or the relationship, if any, to service, to include on the basis of aggravation of preexisting disability.  For this same reason, the additional STRS submitted by the Veteran, which note only diagnoses of asthma and upper respiratory infection but include no comment as to etiology, are new, but not material.   , Likewise, other than the duplicative Application for Discharge (which is, by definition, not new), the military personnel records are new but not material because they do not include  any medical records or any reference to asthma. other than the  duplicative  

As for the Veteran's lay assertions, while the transcript of the Veteran's testimony is new in the sense that it was not previously before agency decision makers, his testimony as to the history of  his asthma is not, as it essentially mirrors evidence in his STRs, most notably in the narrative summary of the evaluation of the Veteran for separation, and other statements.  As such, his testimony is this regard is cumulative of evidence previously of record.

The Board further notes that, to whatever extent that the Veteran attempts to assert that his asthma was aggravated beyond the natural progression of the disease as a result of his service, such attempt must fail, as he simply is not competent to provide such an opinion.  The complex medical matters for consideration in addressing the etiology of his current asthma-to include whether pre-existing asthma was worsened beyond the natural progression of the disorder during or as a result of military service is l matter that falls outside the realm of common knowledge of a lay person; rather, such matters are within the province of individuals with special knowledge, training, and experience.  See Kahuna v. Shinseki, 24 Vet. App. 428, 435 (2011).  See also Andrea v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions as to relationship between his asthma and service have no probative value in connection with his claim for service connection.

Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, alone, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that, even when considering the "low threshold" for determining whether evidence is new and material pursuant to Shade v. Shinseki, 24 Vet. App. 110 (2010), the criteria for reopening the claim for service connection for asthma are not met, and the November 2005 decision with respect to this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable with respect to the request to reopen.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence to reopen the claim for service connection for asthma has not been received, and the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


